Opinion by
Judge Hines:
The only question presented on this appeal is whether the following ordinance of the city of Lexington is valid:
“That venders of milk who use a milk-wagon or other vehicle for delivering their milk to their purchasing customers in the city of Lexington shall pay in advance to the treasurer an annual tax of $10 for each wagon or other vehicle so used.”
There is no brief for appellee, but, from an inspection of the char*642ter approved February 16, 1867, it appears that if there is power to pass such an ordinance it must be found in Sections 16, 18 or 55. Section 16 applies only to licenses to certain business houses, and Section 18 to licenses for vehicles used or run for hire. Appellant' does not appear to come under either of these heads. The license required of him by the court below is not for transacting any business specified in Section 16; nor is the vehicle used by appellant used for hire so as to be covered by Section 18. Section 55 is, in effect* what is usually denominated the “general welfare clause,” and clearly does not confer power on the city council to pass such, an ordinance. The power to pass such an ordinance must come from a direct grant. Cooley on Taxation, 408; Kniper v. City of Louisville, 7 Bush 599; Commonwealth v. Voorhies, 12 B. Mon. 361; Dillon on Municipal Corporations, Secs. 250 and 605.

Houston & Mulligan, for appellant.


T. N. Allen, for appellees.

Judgment reversed and cause remanded with directions for further proceedings.